ORDER
Tsoucalas, Judge:
On June 7, 1995, this Court, in NTN Bearing Corp. of Am. v. United States, 19 CIT 824, 888 F. Supp. 1210 (1995), rev’d, 1996 WL 413567 (Fed. Cir. 1996), affirmed the Final Results of Redetermination Pursuant to Court Remand, NTN Bearing Corporation of America, American NTN Bearing Mfg. Corporation and NTN Corporation v. United States, Slip Op. 94-200 (December 29, 1994) and Slip Op. 95-1 (January 3, 1995) (“Remand Results ”) filed by the Department of Commerce, International Trade Administration (“Commerce”). Inter alia, the Remand Results complied with the Court’s order directing Commerce to impose a 10% limit upon the deviation factors in the five-criteria model-match methodology used in Tapered Roller Bearings, and Parts Thereof, Finished and Unfinished, From Japan; Final Results of Antidumping Duty Administrative Review, 57 Fed. Reg. 4,960 (Feb. 11 1992), as amended by Tapered Roller Bearings, and Parts Thereof, Finished and Unfinished, From Japan; Amendment to Final Results of Antidumping Duty Administrative Review, 57 Fed. Reg. 9, 104 (Mar. 16, 1992), (collectively “Final Results”).
On July 10,1996, the United States Court of Appeals for the Federal Circuit, Appeal No. 95-1477, remanded this case to the Court, in conformity with Koyo Seiko Co. v. United States, 66 F.3d 1204 (Fed. Cir. 1995). NTN Bearing Corp. of Am. v. United States, 1996 WL 413567 (Fed. Cir. 1996). In accordance with the appellate court’s order and mandate in Appeal No. 95-1477, it is hereby
Ordered that Commerce is to recalculate the dumping margins in the Final Results of its third administrative review of tapered roller bearings (“TRBs”) manufactured and/or distributed by NTN Bearing Corp. of America, American NTN Bearing Mfg. Corp. and NTN Corp. without imposingthe 10% cap to each of the five criteria used to match U.S. TRBs with home market TRBs; and it is further
Ordered that the remand results are due within thirty (30) days from the date that this order is entered.